Citation Nr: 0532444	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital care 
and medical treatment rendered between February 1998 and 
September 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




REMAND

The veteran had active military service from December 1945 to 
May 1987, and from November 1950 to May 1956.  The veteran 
died in September 1998.  The appellant is the widow of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the RO.  
This case was remanded by the Board in December 2001.  
Thereafter, the Board denied the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 by a decision dated in 
September 2002.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Court vacated the Board's 2002 decision and 
remanded the case to the Board in May 2003.  In order to 
comply with the Court's remand, the Board remanded the case 
to the RO in January 2004.  

The Appeals Management Center (AMC) at the Huntington, West 
Virginia, RO took action pursuant to the Board's January 2004 
remand.  A supplemental statement of the case was eventually 
issued on August 23, 2005.  The appellant and her 
representative were told that they had 60 days to respond to 
this supplemental statement of the case.  Nevertheless, the 
AMC sent a letter to the appellant on September 28, 2005, in 
which it told the appellant that her appeal was being 
returned to the Board for a decision.  Although there is a 
notation in the file that the AMC intended to solicit 
argument from the appellant's representative in Wisconsin 
following issuance of the supplemental statement of the case, 
it does not appear that this was done.  Given that the 
appellant was not given 60 days to respond to the AMC, and 
because it does not appear that the AMC acted on its 
expressed intention to afford the representative time to 
prepare additional argument, the case is remanded to the RO 
so that the appellant can be afforded the process she is due.

This case is REMANDED to the RO for the following actions:

The RO should make the claims file and 
all associated records available to the 
appellant's representative so that any 
additional argument may be made on the 
appellant's behalf.  The appellant and 
her representative also may submit 
additional evidence in this matter, and 
if they do so, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted as a result 
of the re-adjudication, another 
supplemental statement of the case should 
be issued with respect to any newly 
received evidence.  A full 60 days should 
be given for the appellant and her 
representative to respond.  

As noted above, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board 
Appeals or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

